         CASE 0:19-cv-03134-ECT-LIB Doc. 49 Filed 08/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Jimmy Morton,

              Plaintiff,

v.                                            Civil No. 19-3134 (ECT/LIB)

Park Christian School,
Christopher Nellermoe, Josh Lee,
and Timothy Kerr,

           Defendants.
_________________________

Raymond Kvalvog and
Katherine Kvalvog,

              Plaintiffs,

v.                                            Civil No. 21-1569 (JRT/LIB)

Park Christian School, Inc.,
Christopher Nellermoe,
Kent Hannestad, Josh Lee,
Tim Kerr, The State of Minnesota,
Minnesota State Patrol, Rodney
Eichens, Brian Cheney,
and Matthew Langer,

              Defendants.


              ORDER OF DIRECTION TO THE CLERK OF COURT
                 FOR REASSIGNMENT OF RELATED CASE

       Case No. 19-cv-3134 (ECT/LIB) having been assigned to Judge Eric C. Tostrud and

Magistrate Judge Leo I. Brisbois and Case No. 21-cv-1569 (JRT/LIB) having later been

assigned to Chief Judge John R. Tunheim and Magistrate Judge Leo I. Brisbois and said

matters being related cases,
         CASE 0:19-cv-03134-ECT-LIB Doc. 49 Filed 08/10/21 Page 2 of 2




       IT IS HEREBY ORDERED that Case No. 21-cv-1569 (JRT/LIB) be assigned to

Judge Eric C. Tostrud and Magistrate Leo I Brisbois, nunc pro tunc, by use of a card from

the appropriate deck in the automated case assignment system. The Clerk of Court is

directed to reuse a card from the same deck from which the original assignment was made

pursuant to the Court’s Assignment of Cases order filed July 19, 2021.

       IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the

above respective files.



Dated: August 9, 2021                    s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court

Dated: August 9, 2021                    s/John R. Tunheim
                                         John R. Tunheim
                                         United States District Court




                                            2
